                    Case 7:17-cv-04094-KMK Document 14 Filed 05/01/19 Page 1 of 1


AO 458(Rev. 06/09) Appearance of Counsel

                                   UNITED STATES DISTRICT COURT
                                                           for the
                                              Southern District of New York



                  JOSEPH H. MASRI
                       Plaintiff
                          v.                                         Case No.    17-CV-4094(KMK)
              ERIC OLE THORSEN ET AL.,
                      Defendant

                                             APPEARANCE OF COUNSEL


To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         ZION SAAL (s/h/a ZION SALL)


Date:


                                                                               RICHARD M. MAHON, II - RM-9260
                                                                                   Printed name and bar number
                                                                            Catania, Mahon, Milligram & Rider, PLLC
                                                                                       One Corwin Court
                                                                                         PO Box 1479
                                                                                      Newburgh, NY 12550
                                                                                            Address

                                                                                    rmahon@cmmrlegal.com
                                                                                         E-mail address

                                                                                         (845)565-1100
                                                                                          Telephone number

                                                                                         (845)565-1999
                                                                                           FAX number
